Case 2:18-cv-10255-SJO-MRW Document 25-2 Filed 03/04/19 Page 1 of 3 Page ID #:387




                           EXHIBIT 1
Case 2:18-cv-10255-SJO-MRW Document 25-2 Filed 03/04/19 Page 2 of 3 Page ID #:388




                        Beijing Third Intermediate People's Court

                                            Notification

                                                  of

                                  Acceptance of Application

     LeTV Holdings (Beijing) Co. , Ltd. :



            This court has received your application for rejecting enforcement of arbitral
     award in the case of Shanghai Lan Cai Asset Management Co., Ltd. vs. Jia yueting ,
     which we find, after review and examination , has fulfilled the conditions of application
     acceptance as stipulated in the Civil Procedure Law of the People's Republic of China .                ,onsl
     This court hereby accepts your application. Case No. 2019 ]t 03 ZhiYi 153.                       ~~~, '



            With notification .
                                                                                                  f'-~ ',w ~-
                                                                                                  ~    '1
                                                                                                       ~
                                                                                                                ~



                                                          Beijing Third Intermediate People's Court



                                                                                           (Stamp)



                                                                                  January 23, 2019




                                              Exhibit 1
                                              Page 6
Case 2:18-cv-10255-SJO-MRW Document 25-2 Filed 03/04/19 Page 3 of 3 Page ID #:389




                                  ~t)5{mffi-=:: r:f:r ~A Rtr! ~
                                       :frffl~1tf: ji~ ~
          ~J1ti~~te1&i-Jift t~      :
                   ~ i;t e. t&iHt- c .lf!.1i ) ~ c1-tJit) l   1i4~ 1itt ~J f 11. 'fii ~,
            ~ ~'.fi~Ht~t--ft,tt31-, f£1fl:t, tit,&- «r.r~A~#*100 ~--
             -Wv~*» ttJta'-J ~ll*-1t, ~~-f W-~it.              f1f~ ufi"t o 3fAtf /s3_{
                  4~ J]:~jffi_~
                                                                                           . .J.   I
                                                                                            .· •.' !




                                               Exhibit 1
                                               Page 7
